The tax components of capital shown in the following table represent distribution requirements the Fund must satisfy under the income tax regulations, losses the Fund may be able to offset against income and gains realized in future years and unrealized appreciation or depreciation of securities and other investments for federal income tax purposes. Net Unrealized Depreciation Based on Cost of Securities and UndistributedUndistributed Accumulated Other Investments Net Investment Long-Term Loss for Federal Income Income Gain Carryforward1,2,3,4 Tax Purposes $753,494$— $5,126,546 $7,218,057 1. As of March 31, 2011, the Fund had $4,851,396 of net capital loss carryforwards available to offset future realized capital gains, if any, and thereby reduce future taxable gain distributions.As of March 31, 2011, details of the capital loss carryforwards were as follows: Expiring 2016 $ 117,136 2017 1,909,891 2018 2,824,369 Total $4,851,396 2. As of March 31, 2011, the Fund had $275,150 of post-October losses available to offset future realized capital gains, if any. Such losses, if unutilized, will expire in 2020. 3. During the fiscal year ended March 31, 2011, the Fund utilized $37,519 of capital loss carryforward to offset capital gains realized in that fiscal year. 4. During the fiscal year ended March 31, 2010, the Fund did not utilize any capital loss carryforward.
